          Case 1:21-cr-10162-DJC Document 15 Filed 05/19/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
                                                            Case Number: 1:21-mj-05174-JGD

                                    United States of America

                                                v.

                                         Dana McIntyre

                                  MOTION TO WITHDRAW

       This counsel moves to withdraw his appearance for Mr. Dana McIntyre as successor

counsel filed an appearance in this matter.




                                          Respectfully submitted,


                                          /s/ Jason M. Stelmack
                                          ____________________________________
                              By:         Jason M. Stelmack
                                          The Law Office of Jason M. Stelmack
                                          1990 Centre Street
                                          P.O. Box 320615
                                          Boston, MA 02132
                                          T. 617-477-3703
                                          E. jason@attorneystelmack.com
                                          BBO#: 667713

Dated: May 19, 2021
          Case 1:21-cr-10162-DJC Document 15 Filed 05/19/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

I, Jason M. Stelmack, hereby certify that I served a copy of this Motion to Withdraw on all
parties on the date listed below via electronic filing via CM/ECF.




                                         Respectfully submitted,


                                         /s/ Jason M. Stelmack
                                         ____________________________________
                              By:        Jason M. Stelmack
                                         The Law Office of Jason M. Stelmack
                                         1990 Centre Street
                                         P.O. Box 320615
                                         Boston, MA 02132
                                         T. 617-477-3703
                                         E. jason@attorneystelmack.com
                                         BBO#: 667713

Dated: May 19, 2021
